department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years all this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since you withdrew your protest the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result ina penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations rulings’ agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil contact person identification_number contact number fax number employer_identification_number legend dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were originally formed as a for-profit corporation by d who was the corporation’s sole trustee registered agent and incorporator the for-profit entity was subsequently dissolved and you were formed as a not-for-profit corporation d provided you with start-up funding of dollar_figure the information you submitted projects that d will be a compensated employee and is to receive more than _ percent dollar_figure' of your projected revenue in the form of personal compensation in year two of your operations in year three d is projected to receive percent dollar_figure _ of your revenue in personal compensation in your articles of incorporation you state that the purposes for which you are formed include but are not limited to educating individuals on issues of financial planning providing debt counseling and providing debt management services you wish to be classified as a publicly_supported_organization under sec_509 of the code idollar_figure dollar_figure according to your website see attached you provide counseling and debt management plans dmps for those who are experiencing financial difficulties the dmp allows you to make one easy affordable monthly payment you represent that your employees will spend approximately charged a one-time set-up fee of dollar_figure client’s total monthly payment to creditors not to exceed dollar_figure 'per month after you set up the client on a dmp the customer service staff provides the follow-up administration and servicing of the account the follow-up responsibilities include inputting all information on the clients and percent of their time administering the dmp participants in the dmp are and a monthly handling fee of -_ percent of the their debts in a database system notifying the clients to send in their monthly billing statements from their creditors mailing out monthly itemized progress reports and handling all incoming calls from clients as well as from creditors you state that for each consultation all clients will receive a minute session with a credit counselor or longer if needed due to each client's unique financial situation however you also state that your employees work an to hour day answer to calls per hour and make and answer plus calls per day you represent that you will not limit your services to a particular class of people but will provide services to individuals who need budgeting and financial education you represent that your sources of financial support include client fees and corporate donations - in addition you may receive fair share contributions from creditors you plan to develop corporate training accounts and solicit donations from those accounts however you have failed to provide evidence that you have received corporate donations or that you have a substantive plan to receive these types of donations in the future according to your debt management agreement creditors have a financial interest in being paid and many are willing to make contributions to help fund you client understands that you accept funding from voluntary contributions from creditors who participate in debt management programs and that you work for both clients and creditors emphasis added - report in order payoff credit card debts in years instead of percent of your expenses will be allocated for such expenses percent of your expenses will be allocated for percent of your expenses will be allocated for advertising in your first year of operations you project that advertising expenses in yeartwo expenses and in year three initially you will advertise in the yellow pages an advance copy of your yellow pages’ advertisement includes the following language avoid bankruptcy improve debt to income ratio bring delinquent accounts current eliminate late and over limit fees reduce finance_charges by b will provide information_technology and back-end services to you by custom designing your software and processing the debt management payments received by your clients its owner and president is c who is one of your directors there is no evidence in the administrative record that you considered other entities wnen deciding which business to provide you with such services there is also no evidence in the record that you are paying b a reasonable sum of money for its services you represent that you will provide educational courses covering topics relating to managing personal day-to-day financing and money management general budgeting saving for a rainy day balancing checkbooks impulse buying bargain shopping the dangers of immediate gratification and self discipline you will conduct these sessions at no cost to the participants you also represent that your employees will spend approximately providing educational seminars to individual who are potential existing dmp participants and approximately -_ percent to individuals who are not potential dmp participants after the client has enrolled in a dmp you represent that clients then will be given time and dates to attend educational seminars follow-up appointments to re-examine their budgets if there were any income changes or large unexpected changes in their finances learning tools educational materials and resources designed to help each client manage their money percent of their time you have not provided educational materials because you are still developing them in fact there is no information in the administrative record with respect to the dates and times of the seminars the agenda the literature describing the seminars and how you will integrate these seminars into your operations moreover you have failed to budget funds for educational materials workshops or programs sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private shareholder or individual’ in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in consumer credit counseling service of alabama inc v united_states u s tax cas d d c the court held an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service which had been recognized as exempt under sec_501 in a group ruling is an umbrella organization made up of numerous credit counseling service agencies in this case these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families the professional counselors used only __ percent of their time for debt management programs they did not limit these services to low-income individuals and families but they provided their services free of charge the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 nonetheless these agencies did not charge a fee for the programs that constituted their principal activities a nominal fee was charged for the debt management services but was waived when payment would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax cas d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above in82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar's activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- - income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code based on our analysis of the information you submitted during the application process and in light of the applicable law we-have determined that you do not meet the requirements under sec_501 because you are not appropriately organized as a tax-exempt_organization see sec_1_501_c_3_-1 of the regulations according to your articles of incorporation you are formed to provide debt counseling and debt management services among other things these purposes are not tax-exempt purposes within the meaning of sec_501 of the code you also operate for substantial non-exempt commercial purposes in contravention of sec_501 see 326_us_279 in which the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes at least forty percent of your activities are devoted to selling and in fact your customer service employees’ maintaining dmps to the general_public for a fee responsibilities are specifically focused on the dmp operations your promotional material including your internet site also encourages the use of dmps by eliminating late and over limit fees reducing finance_charges and allowing you to make one easy affordable monthly payment furthermore you allocate dollar_figure accounting for an average of not limit your services to a particular class of people but will provide services to the general_public you are unlike the organization described in revrul_69_441 1969_2_cb_115 which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed the organization described in the rev_rul also provided without charge education and counseling percent of your total expenses you also represent that you will in advertising expenses per year todollar_figure your financial structure does not resemble that of a typical charity because it is based entirely upon revenue earned by selling services to the public as well as fair share contributions based on services provided to the creditors receiving payments through your dmp you expect to receive most of your contributions from creditors although you represent that your financial support will also include corporate donations you have failed to provide evidence that you received such donations or that you have a substantive plan to receive these types of donations in the future there is no evidence that you receive contributions or gifts from disinterested members of the public thus you are unlike the organizations described in consumer credit counseling service of alabama inc v united_states supra that received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from fees although you maintain that you will provide courses and seminars focusing on money management and budgeting you have failed to substantiate that you follow an educational methodology you did not provide specific information about your seminars ie agenda literature describing the seminars and dates and times of the seminars as well as how you will integrate these seminars into your operations you have also failed to budget funds for educational materials workshops or other educational programs your advertising is focused on marketing your dmp operations and your expenses for advertising for the first three years average __ percent of your total expenses you represent that employees will spend approximately - percent of their time providing educational seminars to individual who are potential existing dmp participants and approximately -_ percent to individuals who are not potential dmp participants after the client has enrolled in a dmp you state that clients then will be given time and dates to attend educational seminars follow-up appointments to re-examine their budgets if there were any income changes or large unexpected changes in their finances learning tools educational materials and resources designed to help each client manage their money however you have also failed to substantiate the manner in which these educational initiatives are integrated into your operations even if some of your activities may be educational it is clear from your own description that your primary purpose is the sale of dmps accordingly we conclude that you are not operated exclusively for exempt purposes within sec_501 because you have a substantial non-exempt purpose see american institute for economic research v united_states supra in which the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in addition to operating for a substantial non-exempt purpose you also confer substantial private benefits on the credit card companies you are operating as a collection agency for these companies you state in your debt management agreement that creditors have a financial interest in being paid and many are willing to make contributions to help fund you in fact you even state that you work for both clients and creditors emphasis added the fair share paid_by the credit card companies would undoubtedly result in significant savings over the possible costs of not recovering any of the unpaid debt owed them these companies clearly realize substantial financial benefits through their business relationship with you in addition we are unable to conclude that your earnings don't inure to the private interests of c as one of your directors and owner and president of b which provides you with information_technology services by custom designing your software and processing the debt management payments received by your clients b is otherwise known as your back-end service provider see sec_1_501_c_3_-1 of the regulations there is no evidence in the administrative record that you even considered other entities when deciding which business to provide you with such services furthermore there is no evidence in the record that you are paying b a reasonable sum of money for its services thus we cannot conclude that c is not receiving a substantial benefit as owner and president of b because of the services that b providing you and the payment it receives in return is d formed you initially as in summary you do not meet the requirements under sec_501 because you failed both the organizational and operational tests because your primary purpose is to sell dmps rather than to educate and counsel the general_public as evidenced by the fact that you have not established an educational methodology we find that you operate primarily for non-exempt commercial purposes in addition we have determined that you operate for the private interests of c as well as the credit card companies and for private purposes because of your relationship with your founder accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns and finally we have determined that you operate to further a private purpose rather than to benefit the public as a result of your relationship with your founder d a for-profit corporation while acting as the sole trustee registered agent and incorporator although you were dissolved and later formed as a not-for-profit entity d continues to exercise control_over your operations by providing the bulk of your start-up funds acting as your president ceo and receiving much of your projected revenue as compensation we are unable to conclude that you are not operated as d’s alter-ego business see p l l scholarship fund v commissioner supra you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted contributions to you are not deductible under sec_170 of the code you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice with our proposed deletions you should follow the instructions in notice if you disagree if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received internal_revenue_service te_ge constitution ave n w washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice
